internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-113830-98 date date distributing controlled acquiring acquiring shareholder sub sub sub sub sub sub sub sub sub sub sub sub a b c d business a business b asset c asset d asset e date a date b a b c d e f g h i j k federal_agency rules dear we respond to your letter dated date requesting rulings on certain federal_income_tax consequences of a series of proposed transactions summary of facts distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return the distributing group distributing wholly owns sub sub sub sub sub sub sub and sub sub wholly owns sub sub sub and sub distributing has two classes of stock outstanding publicly traded common_stock the distributing common_stock and nonpublicly traded class b common_stock the distributing class b common_stock each share of distributing common_stock is entitled to a votes and each share of distributing class b common_stock is entitled to b votes of the distributing stock outstanding on date a the distributing common_stock represented c percent of the combined voting power and d percent of the equity value and the distributing class b common_stock represented e percent of the combined voting power and f percent of the equity value a b c and d are the only five percent shareholders of distributing the five percent shareholders distributing conducts business a directly through asset c and indirectly through sub sub sub sub and sub distributing conducts business b through sub sub sub and sub financial information has been received which indicates that distributing’s business a and business b each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years publicly traded acquiring conducts business b through wholly owned subsidiaries acquiring has four classes of stock outstanding including series a common_stock the acquiring common_stock and series b common_stock as of date b acquiring shareholder through a wholly-owned subsidiary owned g percent of the acquiring common_stock proposed transactions acquiring wishes to acquire the business b operations of distributing but has no interest in business a to accommodate acquiring distributing proposes the following series of transactions the transactions i distributing has formed wholly owned controlled to facilitate the transactions the outstanding_stock of controlled will consist of common_stock with a votes per share the controlled common_stock and class b common_stock with b votes per share the controlled class b common_stock ii distributing will borrow h dollars from an unrelated third party lender the debt to be secured_by the business b assets the new debt iii distributing will apply part of the new debt proceeds to a repay its existing indebtedness including any accrued and unpaid interest thereon and any applicable prepayment penalties or premiums b pay all amounts owed to employees of distributing group members pursuant to certain employment and participation agreements c pay all amounts resulting from cancellation of distributing's outstanding employee stock_options and d pay all other out-of-pocket costs and expenses_incurred in the transactions such as commitment_fees payable to the new debt lender and fees and expenses owed those advising on the transactions collectively the deal expenses iv sub will distribute sub to distributing v distributing will contribute to controlled the business a assets including asset c and sub sec_1 through sub sub sub and i dollars of cash and cash equivalents including the balance of the new debt proceeds remaining after payment of the deal expenses in exchange for the stock of controlled and the assumption by controlled of liabilities associated with business a the contribution vi distributing will distribute one share of the controlled common_stock to the holder of each share of distributing common_stock and one share of controlled class b common_stock to the holder of each share of distributing class b common_stock the distribution vii within five business days after the distribution distributing will merge into acquiring under state law the merger in a transaction the taxpayer represents will qualify under sec_368 of the internal_revenue_code as a result the distributing shareholders will exchange their distributing common_stock and distributing class b common_stock for acquiring common_stock acquiring will pay cash to the distributing stockholders in lieu of issuing fractional shares of acquiring common_stock acquiring and controlled have agreed to indemnify each other for certain securities law tax and others matters the indemnification payments representations distributing controlled and acquiring have made the following representations regarding the transactions a any indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities b no part of the consideration distributed by distributing in the distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of distributing represents its present operation and with regard to business a there have been no substantial operational changes since the date of the last financial statements submitted d immediately after the distribution the gross assets of the business directly conducted by controlled as defined in sec_355 will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of controlled e immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock of sub which is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 f immediately after the distribution the gross assets of the business directly conducted by sub as defined in sec_355 will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of sub g the five years of financial information submitted on behalf of subs through represents their present operation and with regard to business b there have been no substantial operational changes since the date of the last financial statements submitted h following the distribution and merger acquiring will continue the active_conduct of business b through wholly owned sub and its subsidiaries and controlled will continue the active_conduct of business a independently and with its separate employees i the distribution will be carried out to facilitate the acquisition of distributing’s business b operations by acquiring pursuant to the merger and for other reasons the distribution is motivated in whole or substantial part by this corporate business_purpose j there is no plan or intention by any of the five percent shareholders and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of distributing acquiring or controlled after the distribution other than in the merger except for possible dispositions by one or more five percent shareholders consisting of i gifts of acquiring or controlled stock to charitable organizations charitable trusts or charitable split-interest_trusts the non-charitable beneficiary or beneficiaries of which is the donor five_percent_shareholder or one or more family members as defined in sec_267 of the five_percent_shareholder ii gifts of acquiring or controlled stock for estate_planning purposes to one or more family members as defined in sec_267 of the five_percent_shareholder or to entities if the five_percent_shareholder is considered under the constructive_ownership rules of sec_267 to own acquiring or controlled stock owned by such entity and iii simultaneous sales of the five percent shareholder’s acquiring stock and controlled stock in amounts that represent equal proportions of the acquiring stock and controlled stock received by the five_percent_shareholder in the transactions provided that all dispositions described in the foregoing clauses i ii and iii by the five percent shareholders will not exceed in the aggregate the number of shares of stock of either acquiring or controlled having a fair_market_value immediately following the transactions equal to j percent of the fair_market_value of all of such corporation’s outstanding_stock at such time k there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution and merger other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 further there is no plan or intention by acquiring or acquiring shareholder directly or through any subsidiary_corporation to purchase any of acquiring's outstanding_stock after the distribution and merger other than through stock purchases that in the aggregate meet the requirements of sec_4 b of revproc_96_30 or in private transactions from persons who were stockholders of acquiring before the merger l there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation apart from the merger or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business and except for a possible sale_or_exchange of asset d to comply with certain federal_agency rules and for the possible sale_or_exchange of asset e asset d and asset e have an aggregate value of less than k percent of the value of distributing's business b assets m the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject n the liabilities assumed by controlled in the contribution and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred o the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property p no intercorporate debt will exist between distributing and controlled at the time of or after the distribution other than possible indebtedness for indemnification payments q immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the controlled stock will be included in income immediately before the distribution to the extent required by the applicable intercompany_transaction regulations see sec_1_1502-19 r payments made in any continuing transactions between distributing acquiring and controlled or any of their respective affiliates will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length s no two parties to the transactions are investment companies as defined in sec_368 and iv t the merger will qualify as a reorganization under sec_368 rulings based solely on the information submitted and representations set forth above we rule as follows the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled from distributing will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled will include the period during which distributing held the asset sec_1223 gain if any will be recognized by distributing on the distribution sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders on the distribution sec_355 the aggregate basis of the controlled and distributing stock in the hands of each shareholder after the distribution will equal the aggregate basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock received by each distributing shareholder will include the holding_period of the distributing stock on which the distribution is made provided the stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 assuming the merger qualifies as a reorganization under sec_368 the merger will not adversely affect rulings through caveats we express no opinion about the tax treatment of the transactions under any other section of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered in the above rulings in particular no opinion is expressed regarding i treatment of the distribution described above in step iv or ii whether the merger described above in step vii qualifies as a reorganization under sec_368 procedural statements this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each affected taxpayer for the taxable_year in which the transactions are completed in accordance with the power_of_attorney on file in this office the taxpayer and a second authorized representative each will receive a copy of this letter sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
